Case 16-15290        Doc 48     Filed 05/09/19     Entered 05/09/19 08:08:11          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16-15290
         Antoinette Scarborough

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 05/04/2016.

         2) The plan was confirmed on 09/23/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
12/08/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/25/2017, 02/15/2019.

         5) The case was dismissed on 03/08/2019.

         6) Number of months from filing to last payment: 27.

         7) Number of months case was pending: 36.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $8,200.00.

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-15290       Doc 48         Filed 05/09/19    Entered 05/09/19 08:08:11                 Desc         Page 2
                                                    of 4



 Receipts:

        Total paid by or on behalf of the debtor                $10,954.00
        Less amount refunded to debtor                               $0.00

 NET RECEIPTS:                                                                                     $10,954.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                  $3,810.00
     Court Costs                                                                $0.00
     Trustee Expenses & Compensation                                          $570.65
     Other                                                                      $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                   $4,380.65

 Attorney fees paid and disclosed by debtor:                   $190.00


 Scheduled Creditors:
 Creditor                                        Claim         Claim            Claim        Principal      Int.
 Name                                  Class   Scheduled      Asserted         Allowed         Paid         Paid
 CALIBER HOME LOANS INC            Secured       19,672.21       6,573.35         6,573.35      6,573.35        0.00
 CALIBER HOME LOANS INC            Secured             0.00          0.00             0.00           0.00       0.00
 CITIBANK                          Secured             0.00          0.00             0.00           0.00       0.00
 CITY OF CHICAGO DEPT OF FINANCE   Unsecured      2,690.40       2,793.80         2,793.80           0.00       0.00
 COMENITY BANK                     Unsecured            NA         196.68           196.68           0.00       0.00
 ILLINOIS DEPT OF REVENUE          Priority       2,030.81           0.00             0.00           0.00       0.00
 JEFFERSON CAPITAL SYSTEMS         Unsecured         473.86        473.86           473.86           0.00       0.00
 LVNV FUNDING                      Unsecured      5,405.00       5,405.84         5,405.84           0.00       0.00
 PRESENCE HEALTH                   Unsecured         125.00        125.00           125.00           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA          50.00            50.00           0.00       0.00
 PRESENCE HEALTH                   Unsecured            NA         100.00           100.00           0.00       0.00
 QUANTUM3 GROUP                    Unsecured         302.00        287.05           287.05           0.00       0.00
 ROGERS & HOLLAND                  Unsecured      1,025.00         797.21           797.21           0.00       0.00
 SEARS/CBNA                        Unsecured      1,824.00            NA               NA            0.00       0.00
 VILLAGE OF OAK PARK               Unsecured          50.00           NA               NA            0.00       0.00
 WFNNB/LANEBR                      Unsecured         175.00           NA               NA            0.00       0.00
 CHICAGO LAKE SHORE MEDICAL        Unsecured         350.00           NA               NA            0.00       0.00
 CITIBANK SD NA                    Unsecured     24,084.00            NA               NA            0.00       0.00
 AT&T/FRANKLIN COLLECTION SERV     Unsecured         254.40           NA               NA            0.00       0.00
 HSBC/BEST BUY                     Unsecured      1,471.00            NA               NA            0.00       0.00
 IL BONE AND JOINT INSTITUTE       Unsecured         399.00           NA               NA            0.00       0.00
 ILLINOIS COLLECTION SE/CHICAGO    Unsecured         365.00           NA               NA            0.00       0.00
 LANE BRYANT RETAIL/SOA            Unsecured         175.00           NA               NA            0.00       0.00
 MACNEAL HOSPITAL                  Unsecured         125.00           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP LLC         Unsecured         100.00           NA               NA            0.00       0.00
 MIRAMED REVENUE GROUP LLC         Unsecured         225.00           NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 16-15290        Doc 48      Filed 05/09/19    Entered 05/09/19 08:08:11                  Desc       Page 3
                                                  of 4



 Scheduled Creditors:
 Creditor                                      Claim           Claim        Claim         Principal       Int.
 Name                               Class    Scheduled        Asserted     Allowed          Paid          Paid
 NCB/COLS                        Unsecured     15,081.00              NA             NA           0.00        0.00
 NORDSTROM FSB                   Unsecured     11,964.00              NA             NA           0.00        0.00
 PELLETTIERI/PROVENA ST JOSEPH M Unsecured         200.00             NA             NA           0.00        0.00
 PELLETTIERI/PROVENA ST JOSEPH M Unsecured         200.00             NA             NA           0.00        0.00
 CBA COLLECTION BUREAU/DS WATE Unsecured           184.00             NA             NA           0.00        0.00
 CHASE                           Unsecured     15,357.00              NA             NA           0.00        0.00
 CMRE FINANCIAL SERVICES/MACNE Unsecured            50.00             NA             NA           0.00        0.00
 DAY KNIGHT ASSOC/TRU GREEN      Unsecured         231.77             NA             NA           0.00        0.00
 DR ROBERT J HUVAR               Unsecured          78.82             NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                               Claim           Principal                 Interest
                                                             Allowed               Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                         $0.00             $0.00                   $0.00
       Mortgage Arrearage                                   $6,573.35         $6,573.35                   $0.00
       Debt Secured by Vehicle                                  $0.00             $0.00                   $0.00
       All Other Secured                                        $0.00             $0.00                   $0.00
 TOTAL SECURED:                                             $6,573.35         $6,573.35                   $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                              $0.00                 $0.00               $0.00
        Domestic Support Ongoing                                $0.00                 $0.00               $0.00
        All Other Priority                                      $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                                $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                            $10,229.44                    $0.00               $0.00


 Disbursements:

         Expenses of Administration                              $4,380.65
         Disbursements to Creditors                              $6,573.35

 TOTAL DISBURSEMENTS :                                                                          $10,954.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-15290        Doc 48      Filed 05/09/19     Entered 05/09/19 08:08:11            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 05/09/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
